UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form 10-Q (X) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 OR () TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File #1-12069 (Exact name of registrant as specified in its charter) New Jersey 22-2433468 (State or other jurisdiction of (IRS Employer Identification incorporation or organization) Number) Commerce Atrium, 1701 Route 70 East, Cherry Hill, New Jersey 08034-5400 (Address of Principal Executive Offices) (Zip Code) (856) 751-9000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer X Accelerated filer Non-accelerated filer Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Common Stock 192,863,475 (Title of Class) (No. of Shares Outstanding as of August 6, 2007) COMMERCE BANCORP, INC. AND SUBSIDIARIES INDEX Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets (unaudited) June 30, 2007 and December 31, 2006 1 Consolidated Statements of Income (unaudited) Three months ended June 30, 2007 and June 30, 2006 and six months ended June 30, 2007 and June 30, 2006 2 Consolidated Statements of Cash Flows (unaudited) Six months ended June 30, 2007 and June 30, 2006 3 Consolidated Statement of Changes in Stockholders’ Equity (unaudited) Six months ended June 30, 2007 4 Notes to Consolidated Financial Statements (unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation 8 Item 3. Quantitative and Qualitative Disclosures About Market Risk 21 Item 4. Controls and Procedures 22 PART II. OTHER INFORMATION Item 1. Legal Proceedings 23 Item 1A. Risk Factors 24 Item 4. Submission of Matters to a Vote of Security Holders 24 Item 6. Exhibits 25 PART 1.FINANCIAL INFORMATION Item 1.Financial Statements COMMERCE BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (unaudited) June 30, December 31, (dollars in thousands) 2007 2006 Assets Cash and due from banks $ 1,405,696 $ 1,207,390 Federal funds sold 9,700 9,300 Cash and cash equivalents 1,415,396 1,216,690 Loans held for sale 31,618 52,741 Trading securities 77,472 106,007 Securities available for sale 13,221,171 11,098,113 Securities held to maturity 14,585,714 14,884,982 (market value 06/07-$14,171,224; 12/06-$14,617,765) Loans 16,367,579 15,607,049 Less allowance for loan and lease losses 160,694 152,053 16,206,885 15,454,996 Bank premises and equipment, net 1,882,287 1,753,670 Goodwill and other intangible assets 145,335 141,631 Other assets 609,647 562,986 Total assets $ 48,175,525 $ 45,271,816 Liabilities Deposits: Demand: Noninterest-bearing $ 9,376,914 $ 8,936,824 Interest-bearing 18,859,695 16,853,457 Savings 10,524,414 10,459,306 Time 5,627,242 5,038,624 Total deposits 44,388,265 41,288,211 Other borrowed money 545,310 777,404 Other liabilities 349,226 405,103 Total liabilities 45,282,801 42,470,718 Stockholders’ Common stock,194,119,379 shares Equity issued (189,738,423 shares in 2006) 194,119 189,738 Capital in excess of par value 1,812,341 1,744,691 Retained earnings 1,059,127 958,770 Accumulated other comprehensive loss (123,847 ) (65,240 ) 2,941,740 2,827,959 Less treasury stock, at cost, 1,874,923 shares ( 1,231,081 shares in 2006) 49,016 26,861 Total stockholders’ equity 2,892,724 2,801,098 Total liabilities and stockholders’ equity $ 48,175,525 $ 45,271,816 See accompanying notes. 1 COMMERCE BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (unaudited) Three Months Ended June 30, Six Months Ended June 30, (dollars in thousands, except per share amounts) 2007 2006 2007 2006 Interest Interest and fees on loans $ 278,863 $ 236,890 $ 549,633 $ 451,864 income Interest on investments 376,245 325,022 731,553 620,098 Other interest 2,000 250 7,733 663 Total interest income 657,108 562,162 1,288,919 1,072,625 Interest Interest on deposits: expense Demand 177,289 118,085 341,031 216,025 Savings 72,954 64,157 145,072 118,161 Time 60,521 41,174 119,384 77,435 Total interest on deposits 310,764 223,416 605,487 411,621 Interest on other borrowed money 3,519 19,809 7,651 34,137 Total interest expense 314,283 243,225 613,138 445,758 Net interest income 342,825 318,937 675,781 626,867 Provision for credit losses 12,550 7,500 22,550 14,001 Net interest income after provision for credit losses 330,275 311,437 653,231 612,866 Noninterest Deposit charges and service fees 116,913 91,653 222,119 173,934 income Other operating income 59,659 51,303 111,025 100,024 Net investment securities gains 2,879 Total noninterest income 176,572 142,956 336,023 273,958 Noninterest Salaries and benefits 171,494 150,630 339,253 295,455 expense Occupancy 58,626 45,487 116,698 91,727 Furniture and equipment 45,271 39,656 88,123 75,616 Office 16,808 14,398 33,111 29,871 Marketing 10,694 11,699 21,127 19,510 Other 85,002 71,914 152,368 136,939 Total noninterest expenses 387,895 333,784 750,680 649,118 Income before income taxes 118,952 120,609 238,574 237,706 Provision for federal and state income taxes 42,049 41,089 83,735 80,889 Net income $ 76,903 $ 79,520 $ 154,839 $ 156,817 Net income per common and common equivalent share: Basic $ 0.40 $ 0.43 $ 0.81 $ 0.86 Diluted $ 0.39 $ 0.41 $ 0.79 $ 0.82 Average common and common equivalent shares outstanding: Basic 191,552 184,437 190,421 182,686 Diluted 197,462 193,842 196,987 191,914 Dividends declared, common stock $ 0.13 $ 0.12 $ 0.26 $ 0.24 See accompanying notes. 2 COMMERCE BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Six Months Ended June 30, (dollars in thousands) 2007 2006 Operating Net income $ 154,839 $ 156,817 activities Adjustments to reconcile net income to net cash provided by operating activities: Provision for credit losses 22,550 14,001 Provision for depreciation, amortization and accretion 83,749 76,179 Stock-based compensation expense 6,458 2,733 Gain on sales of securities (2,879 ) Proceeds from sales of loans held for sale 444,112 291,142 Originations of loans held for sale (422,989 ) (304,876 ) Net decrease in trading securities 28,535 51,868 Increase in other assets, net (4,832 ) (49,605 ) Decrease in other liabilities (60,973 ) (46,437 ) Net cash provided by operating activities 248,570 191,822 Investing Proceeds from the sales of securities available for sale 457,890 activities Proceeds from the maturity of securities available for sale 1,519,771 969,424 Proceeds from the maturity of securities held to maturity 1,560,172 1,096,533 Purchase of securities available for sale (4,197,095 ) (2,681,109 ) Purchase of securities held to maturity (1,265,069 ) (2,514,270 ) Net increase in loans (774,357 ) (1,621,793 ) Capital expenditures (205,843 ) (180,169 ) Net cash used by investing activities (2,904,531 ) (4,931,384 ) Financing Net increase in demand and savings deposits 2,511,436 2,895,458 activities Net increase in time deposits 588,618 427,591 Net (decrease) increase in other borrowed money (232,094 ) 1,462,002 Dividends paid (49,411 ) (43,452 ) Proceeds from issuance of common stock under dividend reinvestment and other stock plans 36,118 167,300 Other 36 Net cash provided by financing activities 2,854,667 4,908,935 Increase in cash and cash equivalents 198,706 169,373 Cash and cash equivalents at beginning of year 1,216,690 1,296,764 Cash and cash equivalents at end of period $ 1,415,396 $ 1,466,137 Supplemental disclosures of cash flow information: Cash paid during the period for: Interest $ 610,212 $ 441,040 Income taxes 87,406 77,279 Other noncash activities: Fair value of noncash assets and liabilities acquired: Assets acquired 75 680 Liabilities assumed 24 10,076 See accompanying notes. 3 COMMERCE BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY (unaudited) Six months ended June 30, 2007 (in thousands) Capital in Accumulated Excess of Other Common Par Retained Treasury Comprehensive Stock Value Earnings Stock Loss Total Balances at December 31, 2006 $ 189,738 $ 1,744,691 $ 958,770 $ (26,861 ) $ (65,240 ) $ 2,801,098 Net income 154,839 154,839 Other comprehensive loss, net of tax Unrealized loss on securities (pre-tax $95,732) (57,045 ) (57,045 ) Reclassification adjustment (pre-tax $2,403) (1,562 ) (1,562 ) Other comprehensive loss (58,607 ) Total comprehensive income 96,232 Cash dividends (49,896 ) (49,896 ) Shares issued under dividend reinvestment and compensation and benefit plans (4,155 shares) 4,155 54,118 (22,155 ) 36,118 Acquisition of insurance brokerage agency (226 shares) 226 7,074 7,300 Other 6,458 (4,586 ) 1,872 Balances at June 30, 2007 $ 194,119 $ 1,812,341 $ 1,059,127 $ (49,016 ) $ (123,847 ) $ 2,892,724 See accompanying notes. 4 COMMERCE BANCORP, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited) A.Consolidated Financial Statements The consolidated financial statements included herein have been prepared without audit pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States have been condensed or omitted pursuant to such rules and regulations. These consolidated financial statements were compiled in accordance with the accounting policies set forth in Note 1 - Significant Accounting Policies of the Notes to Consolidated Financial Statements included in Commerce Bancorp Inc.’s (“the Company”) Annual Report on Form 10-K for the year ended December 31, 2006.The accompanying consolidated financial statements reflect all adjustments that are, in the opinion of management, necessary to reflect a fair statement of the results for the interim periods presented. Such adjustments are of a normal recurring nature. These consolidated financial statements should be read in conjunction with the audited financial statements and the notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2006. The results for the three months and six months ended June 30, 2007 are not necessarily indicative of the results that may be expected for the year ended December 31, 2007. The consolidated financial statements include the accounts of the Company and its consolidated subsidiaries. All material intercompany transactions have been eliminated. Certain amounts from prior periods have been reclassified to conform with 2007 presentation. B. Income Taxes In July 2006, the Financial Accounting Standards Board (FASB) issued Interpretation No. 48, “Accounting for Uncertainty in Income Taxes” (FIN 48).FIN 48 clarifies the accounting for uncertainty in income taxes recognized in an enterprise’s financial statements in accordance with Statement of Financial Accounting Standards No. 109, “Accounting for Income Taxes” (FAS 109).This interpretation prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return.The Company adopted FIN 48 effective January 1, 2007. As a result of the implementation of FIN 48, the Company recognized a $7.1 million increase in its liability for unrecognized tax benefits, which was accounted for as a $4.6 million reduction, net of the federal tax benefit, to the January 1, 2007 balance of retained earnings. As of January 1, 2007, the Company’s unrecognized tax benefits totaled $13.1 million, of which $8.5 million, if recognized, would result in a reduction of the Company’s effective tax rate.During the first six months of 2007, the gross amount of the Company’s unrecognized tax benefits increased by $5.3 million as a result of tax positions taken during 2007. The Company recognizes interest and penalties related to its tax contingencies as income tax expense.The Company had accrued approximately $1.6 million and $1.0 million at June 30, 2007 and January 1, 2007, respectively, for interest.No amounts were accrued for penalties. The Company files income tax returns in the U.S. federal jurisdiction and numerous state and local jurisdictions.The Company is no longer subject to Internal Revenue Service examination for periods prior to 2006.All state and local returns have been concluded and are no longer subject to examination through 2001, with certain returns concluded through 2006. C.Commitments In the normal course of business, there are various outstanding commitments to extend credit, such as letters of credit and unadvanced loan commitments. Management does not anticipate any material losses as a result of these transactions.Fees associated with standby letters of credit have been deferred and recorded in “Other liabilities” on the Consolidated Balance Sheets.These fees are immaterial to the Company’s consolidated financial statements at June 30, 2007. 5 D.Comprehensive Income Total comprehensive income, which for the Company included net income and changes in unrealized gains and losses on the Company’s available for sale securities, amounted to $2.4 million and $47.4 million, respectively, for the three months ended June 30, 2007 and 2006.For the six months ended June 30, 2007 and 2006, total comprehensive income was $96.2 million and $61.9 million, respectively. E.Segment Information The Company operates one reportable segment of business, Community Banks, which includes both of the Company’s banking subsidiaries. Through its Community Banks, the Company provides a broad range of retail and commercial banking services, and corporate trust services.Parent/Other includes the holding company, Commerce Banc Insurance Services, Inc. and Commerce Capital Markets, Inc. Selected segment information is as follows (in thousands): Three Months Ended June 30, 2007 Three Months Ended June 30, 2006 Community Parent/ Community Parent/ Banks Other Total Banks Other Total Net interest income $ 341,600 $ 1,225 $ 342,825 $ 317,861 $ 1,076 $ 318,937 Provision for credit losses 12,550 12,550 7,500 7,500 Net interest income after provision 329,050 1,225 330,275 310,361 1,076 311,437 Noninterest income 139,532 37,040 176,572 112,306 30,650 142,956 Noninterest expense 357,018 30,877 387,895 305,867 27,917 333,784 Income before income taxes 111,564 7,388 118,952 116,800 3,809 120,609 Income tax expense 39,288 2,761 42,049 39,691 1,398 41,089 Net income $ 72,276 $ 4,627 $ 76,903 $ 77,109 $ 2,411 $ 79,520 Average assets (in millions) $ 44,118 $ 3,312 $ 47,430 $ 39,080 $ 2,809 $ 41,889 Six Months Ended June 30, 2007 Six Months Ended June 30, 2006 Community Parent/ Community Parent/ Banks Other Total Banks Other Total Net interest income $ 673,517 $ 2,264 $ 675,781 $ 624,918 $ 1,949 $ 626,867 Provision for credit losses 22,550 22,550 14,001 14,001 Net interest income after provision 650,967 2,264 653,231 610,917 1,949 612,866 Noninterest income 269,847 66,176 336,023 212,590 61,368 273,958 Noninterest expense 691,893 58,787 750,680 595,751 53,367 649,118 Income before income taxes 228,921 9,653 238,574 227,756 9,950 237,706 Income tax expense 79,949 3,786 83,735 77,190 3,699 80,889 Net income $ 148,972 $ 5,867 $ 154,839 $ 150,566 $ 6,251 $ 156,817 Average assets (in millions) $ 43,373 $ 3,249 $ 46,622 $ 37,846 $ 2,750 $ 40,596 6 F. Net Income Per Share The calculation of net income per share follows (in thousands, except for per share amounts): Three Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 Basic: Net income available to common shareholders – basic $ 76,903 $ 79,520 $ 154,839 $ 156,817 Average common shares outstanding – basic 191,552 184,437 190,421 182,686 Net income per common share – basic $ 0.40 $ 0.43 $ 0.81 $ 0.86 Diluted: Net income available to common shareholders – diluted $ 76,903 $ 79,520 $ 154,839 $ 156,817 Average common shares outstanding 191,552 184,437 190,421 182,686 Additional shares considered in diluted computation assuming: Exercise of stock options 5,910 9,405 6,566 9,228 Average common shares outstanding – diluted 197,462 193,842 196,987 191,914 Net income per common share – diluted $ 0.39 $ 0.41 $ 0.79 $ 0.82 G. New Accounting Pronouncement In February 2007, the FASB issued Statement No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities” (FAS 159).Under FAS 159, entities are provided with an option to report selected financial assets and liabilities at fair value, on an instrument-by-instrument basis.The objective is to improve financial reporting by mitigating volatility in reported earnings caused by measuring related assets and liabilities under different methods.FAS 159 also establishes presentation and disclosure requirements designed to facilitate comparisons between entities that choose different measurement methods for similar types of assets and liabilities.FAS 159 is effective for fiscal years beginning after November 15, 2007; however, it provides for early adoption as of January 1, 2007 assuming certain conditions are met.The Company did not early adopt FAS 159 and is currently evaluating the impact, if any, that it will have on its results of operations. H. Subsequent Event On June 29, 2007, the Company announced the resignation, effective July 31, 2007, of Vernon W. Hill II (Hill) as Chairman, President and Chief Executive Officer of Commerce Bancorp, Inc.Under the terms of Hill’s Amended and Restated Employment Agreement (Agreement), Hill is to receive a lump sum severance payment of $11.0 million.Payment of this amount, as well as certain other benefits under the Agreement, is subject to regulatory approval.No amounts related to the lump sum severance payment have been recorded as expense in the Company’s financial results, as regulatory approval for payment has not been granted. 7 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operation Executive Summary During the first six months of 2007, the Company continued its core deposit growth, which is the primary driver of the Company’s success.Core deposits grew to $43.0 billion, an increase of 17% over June 30, 2006.Comparable store core deposit growth was 15%.Total assets increased to $48.2 billion, an increase of 11% over June 30, 2006, while total loans increased $2.1 billion, or 15%, from $14.3 billion at June 30, 2006 to $16.4 billion.Net income was $76.9 million and $154.8 million and net income per share was $.39 and $.79, respectively, for the three and six months ended June 30, 2007.These results were impacted by the continued difficult interest rate environment, which has impeded the Company’s historical net interest income growth. Critical Accounting Policy The Company has identified the policy related to the allowance for credit losses as being critical.The foregoing critical accounting policy is more fully described in the Company’s annual report on Form 10-K for the year ended December 31, 2006.During the first six months of 2007, there were no material changes to the estimates or methods by which estimates are derived with regard to the policy related to the allowance for credit losses. Capital Resources At June 30, 2007, stockholders’ equity totaled $2.9 billion or 6.00% of total assets, compared to $2.8 billion or 6.19% of total assets at December 31, 2006. The Company and its subsidiaries are subject to risk-based capital standards issued by bank regulatory authorities.Under these standards, the Company is required to have Tier 1 capital (as defined in the regulations) of at least 4% and total capital (as defined in the regulations) of at least 8% of risk-adjusted assets (as defined in the regulations).Bank regulatory authorities have also issued leverage ratio requirements.The leverage ratio requirement is measured as the ratio of Tier 1 capital to adjusted average assets (as defined in the regulations). The table below presents the Company’s and Commerce N.A.’s risk-based and leverage ratios at June 30, 2007 and 2006 (amounts in thousands): Per Regulatory Guidelines Actual Minimum “Well Capitalized” Amount Ratio Amount Ratio Amount Ratio June 30, 2007: Company Risk based capital ratios: Tier 1 $ 2,871,236 11.69 % $ 982,701 4.00 % $ 1,474,051 6.00 % Total capital 3,045,522 12.40 1,965,402 8.00 2,456,752 10.00 Leverage ratio 2,871,236 6.06 1,896,024 4.00 2,370,031 5.00 Commerce N.A. Risk based capital ratios: Tier 1 $ 2,517,264 11.17 % $ 901,627 4.00 % $ 1,352,441 6.00 % Total capital 2,667,255 11.83 1,803,254 8.00 2,254,068 10.00 Leverage ratio 2,517,264 5.85 1,722,225 4.00 2,152,781 5.00 8 Per Regulatory Guidelines Actual Minimum “Well Capitalized” Amount Ratio Amount Ratio Amount Ratio June 30, 2006: Company Risk based capital ratios: Tier 1 $ 2,531,557 11.81 % $ 857,391 4.00 % $ 1,286,086 6.00 % Total capital 2,685,877 12.53 1,714,781 8.00 2,143,477 10.00 Leverage ratio 2,531,557 6.03 1,678,616 4.00 2,098,270 5.00 Commerce N.A. Risk based capital ratios: Tier 1 $ 2,287,048 11.62 % $ 787,446 4.00 % $ 1,181,169 6.00 % Total capital 2,417,485 12.28 1,574,892 8.00 1,968,616 10.00 Leverage ratio 2,287,048 6.00 1,524,734 4.00 1,905,918 5.00 At June 30, 2007, the Company and each of the Company’s bank subsidiaries met the regulatory definition of a “well capitalized” financial institution, i.e., a leverage capital ratio exceeding 5%, a Tier 1 risk-based capital ratio exceeding 6%, and a total risk-based capital ratio exceeding 10%. Management believes that as of June 30, 2007, the Company and its subsidiaries meet all capital adequacy requirements to which they are subject. Deposits Total deposits at June 30, 2007 were $44.4 billion, an increase of $6.4 billion, or 17% over total deposits of $38.0 billion at June 30, 2006, and up by $3.1 billion, or 8% from year-end 2006. Year over year deposit growth included core deposit growth in allcustomer categories.The Company regards core deposits as all deposits other than public certificates of deposit.Core deposit growth by type of customer is as follows (in thousands): June 30, 2007 % of Total June 30, 2006 % of Total Annual Growth % Consumer $ 18,156,197 42 % $ 15,765,786 43 % 15 % Commercial 17,318,606 40 14,637,257 40 18 Government 7,539,003 18 6,380,831 17 18 Total $ 43,013,806 100 % $ 36,783,874 100 % 17 % Comparable store core deposit growth is measured as the year over year percentage increase in core deposits for stores open one year or more at the balance sheet date.At June 30, 2007, the comparable store core deposit growth was 15%. Interest Rate Sensitivity and Liquidity The Company’s risk of loss arising from adverse changes in the fair value of financial instruments, or market risk, is composed primarily of interest rate risk. The primary objective of the Company’s asset/liability management activities is to maximize net interest income, while maintaining acceptable levels of interest rate risk. The Company’s Asset/Liability Committee (ALCO) is responsible for establishing policies to limit exposure to interest rate risk, and to ensure procedures are established to monitor compliance with these policies. The guidelines established by ALCO are reviewed and approved by the Company’s Board of Directors. 9 Management believes that the simulation of net interest income in different interest rate environments provides the most meaningful measure of the Company’s interest rate risk. Income simulation analysis captures not only the potential of all assets and liabilities to mature or reprice, but also the probability that they will do so. Income simulation also attends to the relative interest rate sensitivities of these items, and projects their behavior over an extended period of time. Finally, income simulation permits management to assess the probable effects on the balance sheet not only of changes in interest rates, but also of proposed strategies for responding to them. In March 2007, the ALCO Committee of the Board of Directors approved revised guidelines for the Company’s income simulation model.The revised income simulation guidelines measure interest rate sensitivity by projecting net interest income, as opposed to net income, in alternative interest rate environments.The revisions were made based on ALCO’s view that the measurement of changes in net interest income in alternative interest rate environments is a more appropriate indicator of the Company’s interest rate risk. The Company’s income simulation model analyzes interest rate sensitivity by projecting net interest income over the next twelve months in a flat rate scenario, versus net interest income in alternative interest rate scenarios. Management continually reviews and refines its interest rate risk management process in response to the changing economic climate. Currently, the Company’s model projects a proportionate plus 200 and minus 100 basis point change over a twelve month period. The Company’s ALCO policy has established that interest income sensitivity will be considered acceptable if net interest income in the above interest rate scenarios are within 10% of forecasted net interest income in the flat rate scenario over the next twelve months.The following table illustrates the impact on projected net interest income at June 30, 2007 and 2006 of a plus 200 and minus 100 basis point change in interest rates. Basis Point Change Plus 200 Minus 100 June 30, 2007: Twelve Months (8.1 )% 3.2 % June 30, 2006: Twelve Months (3.4 )% 1.2 % These forecasts are within an acceptable level of interest rate risk per the policies established by ALCO.In the event the model indicates an unacceptable level of risk, the Company could undertake a number of actions that would reduce this risk, including the sale of a portion of its available for sale investment portfolio, the use of risk management strategies such as interest rate swaps and caps, or fixing the cost of its short-term borrowings. Many assumptions were used by the Company to calculate the impact of changes in interest rates, including the proportionate shift in rates.Actual results may not be similar to the Company’s projections due to several factors including the timing and frequency of rate changes, market conditions and the shape of the yield curve. Actual results may also differ due to the Company’s actions, if any, in response to the changing rates. Management also monitors interest rate risk by utilizing a market value of equity model. The model assesses the impact of a change in interest rates on the market value of all the Company’s assets and liabilities, as well as any off balance sheet items. The model calculates the market value of the Company’s assets and liabilities in excess of book value in the current rate scenario, and then compares the excess of market value over book value given an immediate plus 200 and minus 100 basis point change in rates. The Company’s revised ALCO guidelines indicate that the level of interest rate risk is unacceptable if the immediate plus 200 or minus 100 basis point change would result in the loss of 25% or more of the excess of market value over book value in the current rate scenario. At June 30, 2007, the market value of equity model indicates an acceptable level of interest rate risk. 10 The market value of equity model reflects certain estimates and assumptions regarding the impact on the market value of the Company’s assets and liabilities given an immediate plus 200 or minus 100 basis point change in interest rates. One of the key assumptions is the market value assigned to the Company’s core deposits, or the core deposit premium. Utilizing an independent consultant, the Company has completed and updated comprehensive core deposit studies in order to assign its own core deposit premiums. The studies have consistently confirmed management’s assertion that the Company’s core deposits have stable balances over long periods of time, are generally insensitive to changes in interest rates and have significantly longer average lives and durations than the Company’s loans and investment securities. Thus, these core deposit balances provide a natural hedge to market value fluctuations in the Company’s fixed rate assets.At June 30, 2007, the average life of the Company’s core deposit transaction accounts was 17.5 years. The market value of equity model analyzes both sides of the balance sheet and, as indicated below, demonstrates the inherent value of the Company’s core deposits in a rising rate environment.As rates rise, the value of the Company’s core deposits increases which helps offset the decrease in value of the Company’s fixed rate assets.The following table summarizes the market value of equity at June 30, 2007 (in millions, except for per share amounts): Market Value of Equity Per Share Plus 200 basis points $ 9,171 $ 47.24 Current Rate $ 10,317 $ 53.15 Minus 100 basis points $ 9,949 $ 51.25 Liquidity involves the Company’s ability to raise funds to support asset growth or reduce assets to meet deposit withdrawals and other borrowing needs, to maintain reserve requirements and to otherwise operate the Company on an ongoing basis. The Company’s liquidity needs are primarily met by growth in core deposits, its cash position and cash flow from its amortizing investment and loan portfolios. If necessary, the Company has the ability to raise liquidity through collateralized borrowings, FHLB advances, or the sale of its available for sale investment portfolio.As of June 30, 2007 the Company had in excess of $16.8 billion in available liquidity which includes securities that could be sold or used for collateralized borrowings, cash on hand, and borrowing capacities under existing lines of credit. During the first six months of 2007, deposit growth and maturing investment securities were used to fund growth in the loan portfolio and purchase additional investment securities. Short-Term Borrowings Short-term borrowings, or other borrowed money, typically consist of securities sold under agreements to repurchase, federal funds purchased or lines of credit, and are used to meet short-term funding needs.At June 30, 2007, short-term borrowings aggregated $545.3 million and had an average rate of 5.22%, as compared to $777.4 million at an average rate of 5.29% at December 31, 2006. Interest Earning Assets The Company’s cash flow from deposit growth and repayments from its investment portfolio totaled approximately $6.2 billion for the first six months of 2007.This significant cash flow provides the Company with ongoing reinvestment opportunities as interest rates change.For the six month period ended June 30, 2007, interest earning assets increased $2.5 billion from $41.8 billion at December 31, 2006 to $44.3 billion. This increase was primarily in investment securities and the loan portfolio as described below. 11 Loans Total loans at June 30, 2007 were $16.4 billion, an increase of $2.1 billion or 15% over total loans of $14.3 billion at June 30, 2006, and up by $760.5 million, or 5% from year-end 2006.The following table summarizes the loan portfolio of the Company by type of loan as of June 30, 2007 and December 31, 2006. June 30, December 31, 2007 2006 (in thousands) Commercial: Term $ 2,627,535 $ 2,392,889 Line of credit 1,830,054 1,843,545 4,457,589 4,236,434 Owner-occupied 3,000,421 2,845,791 7,458,010 7,082,225 Consumer: Mortgages (1-4 family residential) 2,299,516 2,235,247 Installment 283,717 287,151 Home equity 3,299,510 2,958,893 Credit lines 153,114 137,429 6,035,857 5,618,720 Commercial real estate: Investor developer 2,376,510 2,625,628 Construction 497,202 280,476 2,873,712 2,906,104 Total loans $ 16,367,579 $ 15,607,049 Investments Total investments at June 30, 2007 were $27.8 billion, an increase of $2.3 billion, or 9% over total investments of $25.5 billion at June 30, 2006, and up by $1.8 billion, or 7% from year-end 2006. The available for sale portfolio increased $2.1 billion to $13.2 billion at June 30, 2007 from $11.1 billion at December 31, 2006, and the held to maturity portfolio decreased $299.3 million to $14.6 billion at June 30, 2007 from $14.9 billion at year-end 2006. 12 Detailed below is information regarding the composition and characteristics of the Company’s investment portfolio, excluding trading securities, as of June 30, 2007. Available Held to Product Description For Sale Maturity Total (in thousands) Mortgage-backed Securities: Federal Agencies Pass Through Certificates (AAA Rated) $ 1,545,562 $ 1,949,096 $ 3,494,658 Collateralized Mortgage Obligations (AAA Rated) 10,518,878 10,514,333 21,033,211 U.S. Government agencies/Other 1,156,731 2,122,285 3,279,016 Total $ 13,221,171 $ 14,585,714 $ 27,806,885 Duration (in years) 3.73 4.36 4.06 Average Life (in years) 6.42 6.44 6.43 Quarterly Average Yield 5.74 % 5.42 % 5.57 % At June 30, 2007, the after tax depreciation of the Company’s available for sale portfolio was $123.8 million. The Company’s mortgage-backed securities (MBS) portfolio comprises 88% of the total investment portfolio.The MBS portfolio consists of Federal Agencies Pass-Through Certificates and Collateralized Mortgage Obligations (CMO’s) which are issued by federal agencies and other private sponsors.The Company’s investment policy does not permit investments in inverse floaters, IO’s, PO’s and other similar issues.None of the securities in the investment portfolio are backed by subprime mortgages. A summary of the amortized cost and market value of securities available for sale and securities held to maturity (in thousands) at June 30, 2007 and December 31, 2006 follows: At June 30, 2007 Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Market Value U.S. Government agency and mortgage-backed obligations $ 13,302,184 $ 11,700 $ (222,803 ) $ 13,091,081 Obligations of state and political subdivisions 54,347 5 (1,721 ) 52,631 Equity securities 9,679 10,726 20,405 Other 57,532 (478 ) 57,054 Securities available for sale $ 13,423,742 $ 22,431 $ (225,002 ) $ 13,221,171 U.S. Government agency and mortgage-backed obligations $ 14,075,770 $ 6,795 $ (420,351 ) $ 13,662,214 Obligations of state and political subdivisions 368,751 483 (1,417 ) 367,817 Other 141,193 141,193 Securities held to maturity $ 14,585,714 $ 7,278 $ (421,768 ) $ 14,171,224 13 At December 31, 2006 Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Market Value U.S. Government agency and mortgage-backed obligations $ 11,098,131 $ 16,047 $ (129,931 ) $ 10,984,247 Obligations of state and political subdivisions 54,517 229 (1 ) 54,745 Equity securities 9,679 9,392 19,071 Other 40,221 (171 ) 40,050 Securities available for sale $ 11,202,548 $ 25,668 $ (130,103 ) $ 11,098,113 U.S. Government agency and mortgage-backed obligations $ 14,205,534 $ 14,843 $ (283,519 ) $ 13,936,858 Obligations of state and political subdivisions 554,189 1,881 (422 ) 555,648 Other 125,259 125,259 Securities held to maturity $ 14,884,982 $ 16,724 $ (283,941 ) $ 14,617,765 There were no securities sold during the second quarter of 2007.For the first six months of 2007, gross gains and losses on securities sold amounted to $2.9 million and $0, respectively. During the first six months of 2007, $84.2 million of securities were sold which had unrealized losses at December 31, 2006.Gross gains and losses on these securities sold were $477 thousand and $0, respectively. As described in Note 1 – Significant Accounting Policies of the Notes to Consolidated Financial Statements included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2006, the Company reviews the investment portfolio to determine if other-than-temporary impairment has occurred.Management does not believe any individual unrealized loss as of June 30, 2007 represents an other-than-temporary impairment. Net Income Net income for the second quarter of 2007 was $76.9 million, a $2.6 million, or 3%, decrease from the $79.5 million recorded for the second quarter of 2006.Net income for the first six months of 2007 totaled $154.8 million, a $2.0 million, or 1%, decrease from the $156.8 million recorded for the first six months of 2006.On a per share basis, diluted net income for the second quarter and first six months of 2007 was $0.39 and $0.79 per common share compared to $0.41 and $0.82 per common share for the same periods in 2006, respectively. Return on average assets (ROA) and return on average equity (ROE) for the second quarter of 2007 were 0.65% and 10.57%, respectively, compared to 0.76% and 12.83%, respectively, for the same 2006 period. ROA and ROE for the first six months of 2007 were 0.66% and 10.72%, respectively, compared to 0.77% and 12.92%, respectively, for the same 2006 period.Both ROA and ROE for the second quarter and first six months of 2007 continue to be impacted by the continued difficult interest rate environment and the resulting impact on the Company’s net interest income. 14 Net Interest Income Net interest income totaled $342.8 million for the second quarter of 2007, a 7% increase over the $318.9 million in the second quarter of 2006.Net interest income for the first six months of 2007 was $675.8 million, up $48.9 million or 8% from $626.9 million for the first six months of 2006.The increase in net interest income for the second quarter and first six months of 2007 was due to the Company’s continued ability to grow deposits as well as its loan and investment portfolios, offset by rate changes due to the current interest rate environment. On a tax equivalent basis, the Company recorded $350.1 million in net interest income in the second quarter of 2007, an increase of $25.1 million or 8% over the second quarter of 2006.For the first six months of 2007, net interest income on a tax equivalent basis was $690.6 million, an increase of $51.8 million or 8% over the first six months of 2006.As shown below, the increase in net interest income on a tax equivalent basis was due to volume increases in the Company’s earning assets, which were fueled by the Company’s continued growth of core deposits (in thousands). Net Interest Income Volume Rate Total % 2007 vs. 2006 Increase Change Increase Increase Quarter Ended June 30 $ 44,950 $ (19,826 ) $ 25,124 8 % Six Months Ended June 30 $ 95,718 $ (43,897 ) $ 51,821 8 % The net interest margin for the second quarter of 2007 decreased slightly to 3.22%, compared to 3.27% for the first quarter of 2007, and down 17 basis points from the 3.39% margin for the second quarter of 2006. The year over year compression in net interest margin was primarily caused by the continued difficult interest rate environment. The following table sets forth balance sheet items on a daily average basis for the three months ended June 30, 2007, March 31, 2007 and June 30, 2006 and presents the daily average interest earned on assets and paid on liabilities for such periods. 15 Average Balances and Net Interest Income June 2007 March 2007 June 2006 Average Average Average Average Average Average (dollars in thousands) Balance Interest Rate Balance Interest Rate Balance Interest Rate Earning Assets Investment securities Taxable $ 26,645,741 $ 369,794 5.57 % $ 25,237,398 $ 348,630 5.60 % $ 23,851,645 $ 319,271 5.37 % Tax-exempt 571,408 8,415 5.91 611,725 8,984 5.96 559,733 7,322 5.25 Trading 105,198 1,509 5.75 96,838 1,290 5.40 113,049 1,525 5.41 Total investment securities 27,322,347 379,718 5.57 25,945,961 358,904 5.61 24,524,427 328,118 5.37 Federal funds sold 150,675 2,000 5.32 436,031 5,733 5.33 19,898 250 5.04 Loans Commercial mortgages 5,443,872 96,125 7.08 5,447,516 95,522 7.11 4,784,584 83,903 7.03 Commercial 4,143,332 80,595 7.80 4,024,615 77,457 7.81 3,492,946 66,879 7.68 Consumer 5,947,306 95,002 6.41 5,711,130 90,500 6.43 5,115,609 80,560 6.32 Tax-exempt 615,035 10,987 7.17 599,202 11,217 7.59 498,492 8,535 6.87 Total loans 16,149,545 282,709 7.02 15,782,463 274,696 7.06 13,891,631 239,877 6.93 Total earning assets $ 43,622,567 $ 664,427 6.11 % $ 42,164,455 $ 639,333 6.14 % $ 38,435,956 $ 568,245 5.93 % Sources of Funds Interest-bearing liabilities Savings $ 10,455,936 $ 72,954 2.80 % $ 10,448,840 $ 72,118 2.80 % $ 10,344,463 $ 64,157 2.49 % Interest bearing demand 19,173,873 177,289 3.71 17,886,395 163,742 3.71 14,597,277 118,085 3.24 Time deposits 4,152,221 46,518 4.49 3,999,233 43,284 4.39 3,088,653 25,949 3.37 Public funds 1,079,122 14,003 5.20 1,197,869 15,579 5.27 1,224,298 15,225 4.99 Total deposits 34,861,152 310,764 3.58 33,532,337 294,723 3.56 29,254,691 223,416 3.06 Other borrowed money 267,542 3,519 5.28 314,552 4,132 5.33 1,624,229 19,809 4.89 Total deposits and interest-bearing liabilities 35,128,694 314,283 3.59 33,846,889 298,855 3.58 30,878,920 243,225 3.16 Noninterest-bearing funds (net) 8,493,873 8,317,566 7,557,036 Total sources to fund earning assets $ 43,622,567 314,283 2.89 $ 42,164,455 298,855 2.87 $ 38,435,956 243,225 2.54 Net interest income and margin tax-equivalent basis $ 350,144 3.22 % $ 340,478 3.27 % $ 325,020 3.39 % Other Balances Cash and due from banks $ 1,213,084 $ 1,182,810 $ 1,278,137 Other assets 2,754,125 2,613,080 2,314,307 Total assets 47,430,063 45,804,220 41,888,789 Total deposits 43,869,934 42,232,192 37,486,585 Demand deposits (noninterest- bearing) 9,008,782 8,699,855 8,231,894 Other liabilities 382,676 390,627 299,622 Stockholders’ equity 2,909,911 2,866,849 2,478,353 Notes - Weighted average yields on tax-exempt obligations have been computed on a tax-equivalent basis assuming a federal tax rate of 35%. - Non-accrual loans have been included in the average loan balance. 16 Noninterest Income Noninterest income totaled $176.6 million for the second quarter of 2007, an increase of $33.6 million or 24% from $143.0 million in the second quarter of 2006.Noninterest income for the first six months of 2007 increased to $336.0 million from $274.0 million in the first six months of 2006, a 23% increase.Deposit charges and service fees increased $25.3 million, or 28%, and $48.2 million, or 28%, during the second quarter and first six months of 2007, respectively, as compared to the same periods in 2006, primarily due to growth in customer accounts and transaction volumes.Other operating income, which includes the Company’s insurance and capital markets divisions, increased $8.4 million, or 16%, and $11.0 million, or 11%, during the second quarter and first six months of 2007, respectively, as compared to the same periods in 2006.The increase in other operating income is more fully depicted in the following chart (in thousands): Three Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 Other operating income: Commerce Banc Insurance $ 23,084 $ 20,573 $ 45,734 $ 42,517 Commerce Capital Markets 8,037 7,263 15,305 13,498 Operating lease revenue 4,797 3,475 10,051 6,977 Loan brokerage fees 2,641 2,183 5,603 4,119 21,100 17,809 34,332 32,913 Total other $ 59,659 $ 51,303 $ 111,025 $ 100,024 Included in all other operating income for the second quarter and first six months of 2007 are increased revenues generated by the Company’s eMoney Advisor, credit card and loan divisions.These increases were offset by net losses of $2.5 million and $7.5 million for the second quarter and first six months of 2007, respectively, related to the Company’s equity method investments. Noninterest Expense For the second quarter of 2007, noninterest expense totaled $387.9 million, an increase of $54.1 million, or 16%, over the same period in 2006.For the first six months of 2007, noninterest expense totaled $750.7 million, an increase of $101.6 million or 16% over $649.1 million for the first six months of 2006.Contributing to this increase was new store activity over the past twelve months, with the number of stores increasing from 389 at June 30, 2006 to 442 at June 30, 2007. With the addition of these new stores, staff, facilities, and related expenses rose accordingly. Other noninterest expense increased $13.1 million, or 18%, and $15.4 million, or 11%, over the second quarter and first six months of 2006, respectively. The increase in other noninterest expense is more fully depicted in the following chart (in thousands): Three Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 Other noninterest expense: Business development costs $ 12,314 $ 14,464 $ 22,187 $ 24,049 Bank-card related service charges 16,723 14,162 29,033 26,533 Professional services/Insurance 21,203 11,418 35,333 22,733 Provision for non-credit-related losses 5,809 6,897 12,130 14,708 Other 28,953 24,973 53,685 48,916 Total other $ 85,002 $ 71,914 $ 152,368 $ 136,939 17 The increase in professional services and insurance expense is primarily attributable to increased FDIC assessments and legal fees.The Company’s FDIC assessment increased by $6.5 million and $8.4 million for the second quarter and first six months of 2007, respectively, as compared to the same periods in 2006. The provision for non-credit-related losses, which includes fraud and forgery losses on deposit and other non-credit-related items decreased for the three and six months ended June 30, 2007,as compared tothe prior year periods, as the Company implemented several loss prevention initiatives.Business development costs and other expenses were impacted by the Company’s continued focus on controlling costs while continuing to execute its growth model. The Company’s operating efficiency ratio (noninterest expenses, less other real estate expense, divided by net interest income plus noninterest income excluding non-recurring gains) was 74.3% for the first six months of 2007 as compared to 72.0% for the same 2006 period.The increase in the operating efficiency ratio is primarily due to the continued difficult interest rate environment and the resulting impact on the Company’s net interest income.The Company’s efficiency ratio remains above its peer group primarily due to its aggressive growth expansion activities. Loan and Asset Quality Total non-performing assets (non-performing loans and other real estate, excluding loans past due 90 days or more and still accruing interest) at June 30, 2007 were $55.9 million, or 0.12% of total assets compared to $51.7 million or 0.11% of total assets at March 31, 2007 and $52.4 million or 0.12% of total assets at June 30, 2006. Total non-performing loans (non-accrual loans and restructured loans, excluding loans past due 90 days or more and still accruing interest) at June 30, 2007 were $50.7 million or 0.31% of total loans compared to $46.7 million or 0.29% of total loans at March 31, 2007 and $51.0 million or 0.36% of total loans at June 30, 2006. At June 30, 2007, loans past due 90 days or more and still accruing interest amounted to $965 thousand compared to $658 thousand at March 31, 2007 and $583 thousand at June 30, 2006. Additional loans considered as potential problem loans by the Company’s credit review process ($151.3 million at June 30, 2007, compared to $121.3 million at March 31, 2007 and $80.6 million at June 30, 2006) have been evaluated as to risk exposure in determining the adequacy of the allowance for loan losses. Total non-performing loans increased by $4.0 million during the second quarter of 2007, which was primarily due to increases in commercial and mortgage non-accrual loans of $1.9 million and $2.1 million, respectively. Other real estate/foreclosed assets totaled $5.2 million at June 30, 2007 as compared to $5.0 million at March 31, 2007 and $1.4 million at June 30, 2006.These properties/assets have been written down to the lower of cost or fair market value less disposition costs. 18 The following summary presents information regarding non-performing loans and assets as of June 30, 2007 and the preceding four quarters (dollar amounts in thousands). June 30, 2007 March 31, 2007 December 31, 2006 September 30, 2006 June 30, 2006 Non-accrual loans: Commercial $ 22,381 $ 20,526 $ 33,686 $ 33,658 $ 34,904 Consumer 15,462 15,343 11,820 9,325 8,927 Real estate: Construction 8,509 8,575 3,531 496 1,708 Mortgage 4,328 2,277 1,565 1,828 2,523 Total non-accrual loans 50,680 46,721 50,602 45,307 48,062 Restructured loans: Commercial 2,941 Total restructured loans 2,941 Total non-performing loans 50,680 46,721 50,602 45,307 51,003 Other real estate/foreclosed assets 5,235 5,000 2,610 2,022 1,369 Total non-performing assets 55,915 51,721 53,212 47,329 52,372 Loans past due 90 days or more and still accruing 965 658 620 441 583 Total non-performing assets and loans past due 90 days or more $ 56,880 $ 52,379 $ 53,832 $ 47,770 $ 52,955 Total non-performing loans as a percentage of total period-end loans 0.31 % 0.29 % 0.32 % 0.31 % 0.36 % Total non-performing assets as a percentage of total period-end assets 0.12 % 0.11 % 0.12 % 0.11 % 0.12 % Allowance for credit losses as a percentage of total non-performing loans 334 % 351 % 317 % 341 % 291 % Allowance for credit losses as a percentage of total period-end loans 1.04 % 1.03 % 1.03 % 1.05 % 1.04 % Total non-performing assets and loans past due 90 days or more as a percentage of stockholders’ equity and allowance for loan losses 2 % 2 % 2 % 2 % 2 % 19 The Company maintains an allowance for losses inherent in the loan and lease portfolio and an allowance for losses on unfunded credit commitments.The following table presents, for the periods indicated, an analysis of the allowance for credit losses and other related data (dollar amounts in thousands). Three Months Ended Six Months Ended Year Ended June 30, June 30, December 31, 2007 2006 2007 2006 2006 Balance at beginning of period $ 164,057 $ 142,913 $ 160,269 $ 141,464 $ 141,464 Provisions charged to operating expenses 12,550 7,500 22,550 14,001 33,700 176,607 150,413 182,819 155,465 175,164 Recoveries on loans previously charged-off: Commercial 1,065 2,095 2,186 2,628 5,987 Consumer 330 624 619 1,135 1,604 Commercial real estate 62 317 297 318 385 Total recoveries 1,457 3,036 3,102 4,081 7,976 Loans charged-off: Commercial (5,951 ) (3,028 ) (10,245 ) (7,214 ) (14,107 ) Consumer (2,570 ) (1,972 ) (5,544 ) (3,684 ) (8,179 ) Commercial real estate (84 ) (66 ) (673 ) (265 ) (585 ) Total charge-offs (8,605 ) (5,066 ) (16,462 ) (11,163 ) (22,871 ) Net charge-offs (7,148 ) (2,030 ) (13,360 ) (7,082 ) (14,895 ) Balance at end of period $ 169,459 $ 148,383 $ 169,459 $ 148,383 $ 160,269 Net charge-offs as a percentage of average loans outstanding 0.18 % 0.06 % 0.17 % 0.11 % 0.11 % Net reserve additions $ 5,402 $ 5,470 $ 9,190 $ 6,919 $ 18,805 Components: Allowance for loan and lease losses $ 160,694 $ 140,746 $ 160,694 $ 140,746 $ 152,053 Allowance for unfunded credit commitments 8,765 7,637 8,765 7,637 8,216 Total allowance for credit losses $ 169,459 $ 148,383 $ 169,459 $ 148,383 $ 160,269 During the second quarter of 2007, net charge-offs as a percentage of average loans outstanding were 0.18%, as compared to 0.06% for the second quarter of 2006.During the first six months of 2007, net charge-offs as a percentage of average loans outstanding were 0.17%, as compared to 0.11% for the same period in 2006.The net reserve additions for the second quarter and first six months of 2007 were reflective of the growth in the Company’s loan portfolio. The Company considers the allowance for credit losses of $169.5 million adequate to cover probable credit losses in the loan and lease portfolio and on unfunded credit commitments. The allowance for credit losses is increased by provisions charged to expense and reduced by charge-offs net of recoveries. The level of the allowance for loan and lease losses is based on an evaluation of individual large classified loans and nonaccrual loans, estimated losses based on risk characteristics of loans in the portfolio and other qualitative factors.The level of the allowance for losses on unfunded credit commitments is based on a risk characteristic methodology similar to that used in determining the allowance for loan and lease losses, taking into consideration the probability of funding these commitments.While the allowance for credit losses is maintained at a level considered to be adequate by management for estimated credit losses, determination of the allowance is inherently subjective, as it requires estimates that may be susceptible to significant change. 20 Forward-Looking Statements The Company may from time to time make written or oral “forward-looking statements”, including statements contained in the Company’s filings with the Securities and Exchange Commission (including this Form 10-Q), in its reports to shareholders and in other communications by the Company, which are made in good faith by the Company pursuant to the “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995. These forward-looking statements include statements with respect to the Company’s beliefs, plans, objectives, goals, expectations, anticipations, estimates and intentions, that are subject to significant risks and uncertainties and are subject to change based on various factors (some of which are beyond the Company’s control). The words “may”, “could”, “should”, “would”, believe”, “anticipate”, “estimate”, “expect”, “intend”, “plan” and similar expressions are intended to identify forward-looking statements. The following factors, among others, could cause the Company’s financial performance or other forward looking statements to differ materially from that expressed in such forward-looking statements: the strength of the United States economy in general and the strength of the local economies in which the Company conducts operations; the effects of, and changes in, trade, monetary and fiscal policies, including interest rate policies of the Board of Governors of the Federal Reserve System; inflation; interest rates, market and monetary fluctuations; the timely development of competitive new products and services by the Company and the acceptance of such products and services by customers; the willingness of customers to substitute competitors’ products and services for the Company’s products and services and vice versa; the impact of changes in financial services’ laws and regulations (including laws concerning taxes, banking, securities and insurance); technological changes; future acquisitions; the expense savings and revenue enhancements from acquisitions being less than expected; the growth and profitability of the Company’s noninterest or fee income being less than expected; the ability to maintain the growth and further development of the Company’s community-based retail branching network; unanticipated regulatory or judicial proceedings (including those regulatory and other approvals necessary to open new stores); changes in consumer spending and saving habits; and the success of the Company at managing the risks involved in the foregoing. The Company cautions that the foregoing list of important factors is not exclusive.The Company does not undertake to update any forward-looking statement, whether written or oral, that may be made from time to time by or on behalf of the Company. The Company cautions that any such forward-looking statements are not guarantees of future performance and involve known and unknown risks, uncertainties and other factors which may cause the Company’s actual results, performance or achievements to differ materially from the future results, performance or achievements the Company has anticipated in such forward-looking statements.You should note that many factors, some of which are discussed in this Form 10-Q could affect the Company’s future financial results and could cause those results to differ materially from those expressed or implied in the Company’s forward-looking statements contained in this document. Item
